     Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 1 of 18




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________________

NANCY TAWADROS, as Executrix of the
Estate of Madleen Nashed and Samir Nashed,

                                     Plaintiff,

v.                                                                5:18-cv-1002 (NAM/TWD)

ALLSTATE INSURANCE COMPANY,

                              Defendant.
__________________________________________________

APPEARANCES:

Martin A. Lynn
Lynn Law Firm LLP
750 M&T Bank Building
101 South Salina Street, Suite 750
Syracuse, NY 13202
For Plaintiff

Daniel C. Fleming
Wong Fleming, P.C.
300 East 42nd Street, 14th Floor
New York, NY 10017
For Defendant

Hon. Norman A. Mordue, Senior United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       This breach of contract action arises out of an insurance coverage dispute between

Plaintiff Nancy Tawadros (as Executrix of the Estate of Madleen Nashed and Samir Nashed)

and Defendant Allstate Insurance Company over damage to Plaintiff’s property, a home in
      Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 2 of 18




Liverpool, New York.1 (Dkt. No. 2). Presently before the Court are Defendant’s motion for

summary judgment (Dkt. No. 49), and motions to preclude expert witness testimony (Dkt. Nos.

44, 48).

II.       BACKGROUND

            A. Facts2

          In 2017, Allstate issued a House & Home Policy bearing policy number 000943351324

with an applicable premium period of September 30, 2017 to September 30, 2018 (the “Policy”)

to Madleen Nashed for the property located at 7 Forester Road, Liverpool, New York (the

“Home”). (Dkt. No. 49-4).

          In the winter of 2017-2018, Ms. Nashed was in and out of the hospital and a rehab

center, and she asked Hany Kamel to check on the Home while it was unoccupied. (Dkt. No.

49-2, ¶ 18). Mr. Kamel stated that he “checked on the home every 4 or 5 days,” and he was

“not aware of [the] heating method.” (Id.; see also Dkt. No. 49-24, pp. 12, 17). In his visits,

Mr. Kamel did not notice any issue with the heat in the house, but he did not specifically check

the thermostat; he felt the temperature was “normal.” (Dkt. No. 49-24, p. 18). On or about

January 11, 2018, when Mr. Kamel checked on the Home, he discovered water coming from a

broken pipe coming down from the second floor, to the first floor, all the way to the basement.

(Id., pp. 17, 20). Neither Ms. Nashed nor her daughter Ms. Tawadros were home at the time.

(Dkt. No. 49-22, p. 31). Ms. Nashed passed away sometime in January 2018. (Dkt. No. 49-22,

p. 14).



1
 Defendant removed this action from New York state court on the basis of diversity of citizenship under
28 U.S.C. § 1332. (Dkt. No. 1). It is undisputed that New York law applies.
2
  Unless otherwise indicated, the facts have been drawn, to the extent they are supported in the record,
from Defendant’s statement of material facts. (Dkt. No. 49-2).


                                                    2
     Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 3 of 18




       When Mr. Kamel discovered the problem, he notified Thomas Milazzo, who was a

neighbor and also Plaintiff’s contractor with TPM General Contractors, Inc. (“TPM”), and Ms.

Tawadros was also contacted. (Dkt. No. 49-2, ¶ 5). On January 11, 2018, Ms. Tawadros then

notified Allstate about damage to the Home due to a burst pipe (the “Loss”). (Dkt. No. 49-5).

       On January 11, 2018, Allstate adjuster Jamie Williamson spoke to Mr. Milazzo about

the Loss. (Dkt. No. 49-2, ¶ 6). He testified that he responded on the date of Loss and made

the following observations:

       Q. All right. Now, you also testified that you checked the thermostat in the house
       and it said 55?
       A. Yes.
       Q. Did it feel like 55 in that house?
       A. No.
       Q. What did it feel like?
       A. Cold.
       Q. Okay.
       A. I don’t know what to tell you.
       Q. Did you need a coat to wear in the house?
       A. Yeah.
       Q. All right. Did you see your breath when you –
       A. Yeah.

(Dkt. No. 49-19, p. 54). Mr. Milazzo further testified that the weather was “[v]ery cold” that

day, and it had been cold in the days leading up to the date of Loss. (Id., pp. 20–21). He also

saw frost on the interior of the windows of the Home. (Id., p. 22). Mr. Milazzo testified that he

assumed the cause of the Loss was a frozen pipe because the weather was so cold, that “it was,

like, zero for, like, 66 hours straight,” and that he was doing a lot of work on frozen pipe cases

because of the weather. (Id., p. 28). Mr. Milazzo testified that when a pipe freezes and bursts,

it usually swells up and “there is a split in it.” (Id., p. 37). Upon viewing a photograph of the

burst pipe at the Home, Mr. Milazzo testified that he had never seen a break like that before




                                                 3
     Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 4 of 18




from a frozen pipe. (Id.). Mr. Milazzo testified that when he first went to the Home, he saw

space heaters plugged in, and the circuit breakers were tripped from the water. (Id., p. 38).

       On January 24, 2018, Allstate adjuster Cliff Millikan conducted an inspection of the

Home with Jim Cutrone, another TPM contractor present. (Dkt. No. 49-2, ¶ 10). Mr.

Millikan’s inspection notes state that: the “water line froze and separated at a tee,” Ms.

Nashed’s neighbor (who was also one of the contractors) “stated [that Madleen] had been in the

hospital and recently passed away,” and Mr. Millikan requested the gas receipts and electric

bills for the Home for the months preceding the Loss. (Id.). Mr. Cutrone testified that they did

a full house inspection on January 24, 2018, and he showed Mr. Millikan “the damages that

were caused by the pipe break and discuss[ed] a plan of repair.” (Dkt. No. 49-2, ¶ 11).

       On January 25, 2018, Mr. Millikan spoke to Ms. Tawadros, who advised that her

mother’s health had deteriorated and “she had been out of the home . . . since the Holidays”;

and “while away, a member of the church was checking on the home.” (Dkt. No. 49-2, ¶ 13).

Nahed Sorial testified that he checked on the Home every six weeks or so starting September

2017. (Dkt. No. 49-21, pp. 9–10). He never noticed any problems with heat in the home. (Id.,

p. 11). Before the loss, he was last in the home in December, and he did not notice it being

cold, but he kept his coat on. (Id., pp. 13, 26).

       At Mr. Millikan’s request, on January 26, 2018, Ms. Tawadros sent him the utility bills

for the Home from National Grid from January 2017 to January 2018; the bills included gas and

electric usage information. (Dkt. No. 49-2, ¶ 15). Mr. Millikan noted that as there was “very

low gas usage,” per the utility bills, “it would appear that indeed the gas boiler wasn’t used as

[a] heat source.” (Dkt. No. 49-2, ¶ 17). The daily average gas usage in December 2017 was 0.2

Therm, and 0.3 Therm in January 2018. (Id.).




                                                    4
     Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 5 of 18




       Mr. Millikan noted that the utility bills for the Home showed “fairly consistent”

electrical usage for the months before the Loss, and after the date of Loss “the usage increased

by almost 10 times.” (Dkt. No. 49-2, ¶ 22). On February 21, 2018, Mr. Millikan contacted the

TPM contractor, Mr. Cutrone, to discuss the electricity usage for January 2018; Mr. Cutrone

explained “he had cleaned, dried-out and heated [the Home] with [a] Dayton 220-volt electric

heater which would [have] increased [the electrical] usage.” (Dkt. No. 49-2, ¶ 23).

       Allstate retained the services of an engineer, Dennis Morrissey, P.E. of U.S. Forensic

Associates, who issued reports in March and April of 2018. (Dkt. No. 49-2, ¶ 26). Mr. Morrisey

ultimately concluded that “reasonable heat” was not maintained at the Home prior to the loss.

(Id., ¶ 32). The Court will discuss his opinions in further detail below.

       On April 11, 2018, Allstate issued a letter to Plaintiff denying coverage for the damage

caused by burst pipes on or about January 11, 2018. (Dkt. No. 49-12, p. 2). In doing so, Allstate

cited to the following Policy provision:

       Section I—Your Property
       Losses We Do Not Cover Under Coverages A and B:

       D. Under Dwelling Protection-Coverage A and Other Structures Protection-
       Coverage B of this policy, we do not cover any loss consisting of or caused by one
       or more of the following excluded events, perils or conditions. Such loss is
       excluded regardless of whether the excluded event, peril or condition involves
       isolated or widespread damage, arises from natural, man-made or other forces, or
       arises as a result of any combination of these forces.

       6. Freezing of:
       a) plumbing, automatic fire protective sprinkler systems, heating or air
       conditioning systems;
       b) household appliances; or
       c) swimming pools, hot tubs, or spas located within a heated portion of the
       dwelling, or their filtration and circulation systems located within a heated portion
       of the dwelling;

       or discharge, leakage or overflow from within a), b), or c) above, caused by
       freezing, while the building structure is vacant, unoccupied or being constructed,



                                                 5
     Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 6 of 18




        unless you have used reasonable care to maintain heat in the building structure. If
        the building structure is not equipped with an automatic fire protective sprinkler
        system, you may elect to shut off the water supply and drain the water from the
        systems, appliances, swimming pools, hot tubs, spas and their filtration and
        circulation systems instead of maintaining heat in the building structure.

(Id., pp. 2–3).

           B. Expert Evidence

                  1. Mr. Morrissey

        Allstate’s engineering expert, Mr. Morrissey, reviewed information including the Home

dimensions and layout, inspection photographs, weather data, and the National Grid bills for the

billing periods of November 24, 2017 to December 22, 2017 and December 22, 2017 to January

24, 2018. Based on this information, Mr. Morrissey opined that “there was no measurable heat

provided to the living areas of the [Home] by the natural gas delivered to the [Home] between

November 24, 2017 and January 24, 2018.” (Dkt. No. 49-11, p. 5). Mr. Morrissey opined that

“reasonable heat maintenance within a residential building requires a minimum average interior

temperature of 50 degrees Fahrenheit.” (Id., p. 4). Mr. Morrissey stated that between November

24, 2017 and January 23, 2018, the average outside air temperature in the area was 24.6 degrees

Fahrenheit. (Dkt. No. 49-10, p. 6).

        Mr. Morrissey found that between November 24, 2017 and December 22, 2017, “[t]he

average daily electrical energy usage at the [Home] . . . was 21.2 kilowatt-hours per day,” which

“was the amount of energy used by a 1,500 watt portable electric heater” or “approximately the

same heat output as a hand-held hair dryer, operated approximately 14 hours per day.” (Dkt. No.

49-11, p. 5). He stated that “[a] 1,500-watt heater operated for 14 hours per day could not

provide reasonable heat maintenance . . . when the average outside air temperature was 31.2

degrees Fahrenheit.” (Id.).




                                                6
      Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 7 of 18




        Mr. Morrissey concluded that between November 24, 2017 and December 22, 2017, the

estimated “average inside temperature of the [Home] . . . was approximately 36 degrees

Fahrenheit, which was 14 degrees below the 50 degree[s] Fahrenheit inside temperature that

constitutes maintenance of reasonable heat.” (Dkt. No. 49-11, p. 5). Mr. Morrissey opined that

“reasonable heat was not maintained in the [Home] between November 24, 2017 and December

22, 2017.” (Id., p. 4). Mr. Morrissey concluded that “sometime between December 23, 2017

and January 24, 2018 reasonable heat was provided to the building.” (Id.). He stated that a

“reasonable assumption” is that “the inside temperature . . . on or shortly prior to January 11,

2018 was below 32 degrees Fahrenheit (freezing),” and sometime after that date, “reasonable

heat was provided to the building, as indicated by the significant increase in electrical energy

usage” from December 2017 to January 2018. (Id., pp. 5–6).

        On September 6, 2019, Mr. Morrissey issued a third report, wherein he reaffirmed his

previous findings and provided the following supplemental opinions:

        B) The National Grid invoices for the property indicated that reasonable heat was
        maintained in the building throughout the winter of 2015-2016 by the gas-fired
        boiler and the consumption of natural gas, but that the boiler and natural gas
        consumption did not maintain reasonable heat in the building during the winter
        season of 2017-2018.

        C) The National Grid invoices indicated that electric consumption during the
        winter of 2017-2018, when the building was reportedly unoccupied, was not
        sufficient to provide reasonable heat to the building, but was greater than the
        electric consumption in 2015-2016, when the building was likely occupied for most
        of the winter. This information indicated that it was highly probable that electric
        heaters were used in the building during the winter season of 2017-2018, as
        previously reported.

        D) The physical evidence observed at the property indicated that the separation of
        the soldered water line joint observed above the ceiling of the front entrance foyer
        of the building was consistent with damage caused by a frozen water line.

(Id., p. 4).




                                                 7
     Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 8 of 18




                 2. Mr. LeComte

        Plaintiff engaged Glen L. LeComte, Jr., P.E. of Argus Engineering PLLC, to inspect the

Home and determine the cause of the Loss; Mr. LeComte inspected the Home on July 19, 2018

and prepared a report dated August 5, 2019. (Dkt. No. 49-25). Mr. LeComte concluded that

“the pipe did not break due to freezing water.” (Id., p. 2). Mr. LeComte stated that he reached

this conclusion “based on my visual inspection of the pipe which did not show evidence of a

pipe freeze.” (Id.). Mr. LeComte explained that “pipes that freeze due to water normally result

in a ‘slit’ to the pipe wall where water is released,” and that the pipe in question did not show

signs of a slit, expansion, bulging, or any other indication that ice caused it to break. (Id., p. 3).

Mr. LeComte further stated that he has “practiced engineering in the Syracuse area for more than

25 years,” is “personally familiar with the construction in this neighborhood,” and “well

acquainted with the differences between a pipe failure due to freezing and a pipe failure due to a

break.” (Id.).

                 3. Rebuttals

        Both experts also reviewed each other’s reports and provided rebuttals. Among other

things, Mr. Morrisey stated the following:

        The physical evidence observed at the property indicated that the separation of the
        soldered water line joint observed above the ceiling of the front entrance foyer of
        the building was consistent with damage caused by a frozen water line. Although
        there was no evidence of any bulges or longitudinal splits that can occur during a
        water line freeze, I have encountered numerous separations of soldered water line
        joints that were attributable solely to water line freezes. The presence of a bulge
        or a longitudinal split in a water line is not a required condition that necessarily
        occurs prior to the failure of a water line due to freezing conditions.

        The separation of the joint indicated that the soldered joint was the weakest portion
        of the section of water line that experienced freezing conditions. The separation
        indicated that the structural capacity of the copper tubing to resist bulging or
        splitting exceeded the structural capacity of the joint to resist separation. Upon
        separation of the joint, the pressures in the water line dissipated, returned to normal



                                                   8
     Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 9 of 18




       operating levels, and water flowed through the separated joint into the living areas
       of the residence. The flowing water and open joint prevented continued pressure
       conditions within the water line that could have caused the copper tubing to bulge
       or split.

       Engineering calculations indicated that the separation of the joint required the
       application or the introduction of a horizontally oriented force of at least 900
       pounds, either an externally applied force, or an internal force that developed as a
       result of internal pressures within that portion of the water line. There was no
       evidence that an external force was applied to the water line, such as distorted,
       abraded, or marred copper tubing. Therefore, the separating force was a result of
       internal pressures in the water line that significantly exceeded the operating
       pressures of the water system that serviced the property. The physical evidence
       observed at the property indicated that the cause of internal pressures that resulted
       in the joint separation was freezing of the water line in the area of the separated
       joint.

       The Argus Engineering Report concluded that because there was no bulge or
       longitudinal split in the tubing, the joint separation was not caused by freezing
       conditions. As indicated above, based upon my experience and the application of
       engineering principles, the presence of a bulge or longitudinal split is not a pre-
       condition of a failure of a water line due to freezing. Further, the Argus
       Engineering Report offered no explanation of a possible cause of the joint
       separation at the subject property.

(Dkt. No. 49-27, pp. 4–5).

       In contrast, Mr. LeComte stated the following in relevant part:

       I performed a computer energy load analysis on the building utilizing the inputs of
       Mr. Morrissey an interior temperature of 36°F and an outside air temperature of
       31.2°F to evaluate the claim Mr. Morrissey makes that a pipe froze in the interior
       of the residence.

       Accordingly, a simulation was performed at the 36°F indoor temperature and
       31.2°F outside temperatures established in Mr. Morrissey’s report. The results of
       this energy modeling yielded a heating load of 2,691 Btu/h. The expected output
       of the 1,500-watt heater described in Mr. Morrissey’s report would be
       approximately 5,100 Btu/h, which exceeds the amount of heat needed at the
       conditions established by Mr. Morrissey. The broken pipe is located in an interior
       ceiling several feet from any exterior wall; approximately three 16” wide wood
       joist cavities away. For water to freeze in a pipe freezing temperatures (at or below
       32°F) would need to exist and be present for a sustained period of time. Water does
       not freeze instantly upon encountering 32°F. Based on the assumptions made by
       Mr. Morrissey, there is no evidence that the temperature was below freezing in the
       location of the broken interior pipe. . . . Based on Mr. Morrissey’s assumptions,



                                                9
    Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 10 of 18




       the temperature in the interior location of the broken pipe could not have reached
       temperatures low enough to freeze water.

       Furthermore, Mr. Morrissey’s numerous reports fail to establish the interior
       temperature of the Nashed residence on any specific day. No evidence or opinion
       is offered as to what the interior temperature was on January 11, 2018. His reports
       are based on numerous assumptions and are, at best, an approximation. Using
       “averages” of temperature creates many problems. It disregards the possibilities
       of the extremes of high and low temperature being only reached for a short period
       of time. It is particularly problematic when trying to establish temperature in a
       concealed cavity of an insulated home that has heat input. There are no direct
       temperature readings inside the home. Mr. Morrissey’s opinion on freezing is
       based on numerous assumptions, not confirmed data. Even when these
       assumptions are analyzed the modeling does not support an opinion on freezing in
       the location of the broken pipe.

       I personally inspected the broken pipe in the presence of Mr. Morrissey. Upon
       inspection of the pipe, there was no evidence of freezing causing the break. There
       was no bulging, marring or any deformity to the pipe indicting a break caused by a
       freeze. I would expect to see physical evidence if the pipe had frozen. Mr.
       Morrissey’s report provides no physical evidence that this particular pipe broke
       because of freezing. For support, Mr. Morrissey provides photographs of other
       insurance losses of dissimilar pipes, including exterior faucets. No photographs of
       any other piping at the Nashed residence, including exterior faucets, are included.
       Based on my long familiarity with this region and this type of construction, I do
       not see evidence that supports a frozen pipe. I do believe this pipe broke. Mr.
       Morrissey takes issue with the fact that I am not offering an opinion on the specific
       mechanism of the cause of the break. However, pipes frequently break without
       evidence of cause. Here, a pipe failed after more than 50 years of service in the
       home; this is something that commonly occurs.

       Furthermore Mr. Morrissey’s assessment does not address the potential of joint
       failure due to service life issues in hot water piping such as the long-term effects
       of thermal cycling due to intermittent/infrequent use or exposure to aggressive
       water chemistry. My experience with residential structures of this vintage (late
       1960’s construction) has shown that similar soldered copper joints which have been
       in service for approximately 50 years, as is the case in this installation, have a
       tendency develop pinholes in the solder over time which ultimately reduces the
       strength of the joint thus making it more prone to failure.

(Dkt. No. 52-1, pp. 1–3).




                                                10
       Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 11 of 18




III.     MOTIONS TO PRECLUDE EXPERT TESTIMONY

         First, Plaintiff moves to preclude in part the testimony of Defendant’s expert, Mr.

Morrissey. (Dkt. No. 44). Specifically, Plaintiff objects to his opinions that: 1) Plaintiff did not

take reasonable care to maintain heat; and 2) that reasonable heat maintenance within a

residential building requires a minimum average interior temperature of 50 degrees Fahrenheit.

(Dkt. No. 44-5, p. 4). Plaintiff argues that the former opinion should be excluded “because it

usurps the role of the jury” on the ultimate issue in the case. (Id., p. 8). Plaintiff argues that the

latter opinion “would reinterpret” the Policy and confuse the jury. (Id., p. 9).

         Defendant’s motion, on the other hand, seeks to exclude entirely Plaintiff’s expert, Mr.

LeComte, who opined that the pipe did not break due to freezing. (Dkt. No. 48). Defendant

argues that Mr. LeComte is not qualified to render an opinion regarding the cause of the Loss,

and that his opinion “does not rest on proper factual, legal and/or scientific foundation and lacks

the requisite personal knowledge to be reliable here.” (Dkt. No. 48-10, p. 4).

             A. Relevant Law

         With respect to expert testimony, the Court is charged with a “gatekeeping” obligation

under Rule 702 of the Federal Rules of Evidence: the trial judge must ensure “that an expert’s

testimony both rests on a reliable foundation and is relevant to the task at hand.” Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 579, 580 (1993). Rule 702 provides:

         A witness who is qualified as an expert by knowledge, skill, experience, training,
         or education may testify in the form of an opinion or otherwise if: (a) the expert’s
         scientific, technical, or other specialized knowledge will help the trier of fact to
         understand the evidence or to determine a fact in issue; (b) the testimony is based
         on sufficient facts or data; (c) the testimony is the product of reliable principles and
         methods; and (d) the expert has reliably applied the principles and methods to the
         facts of the case.

Fed. R. Evid. 702. “To determine whether a witness qualifies as an expert, courts compare the

area in which the witness has superior knowledge, education, experience, or skill with the


                                                   11
    Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 12 of 18




subject matter of the proffered testimony.” United States v. Tin Yat Chin, 371 F.3d 31, 40 (2d

Cir. 2004). “Under Daubert, factors relevant to determining reliability include the theory’s

testability, the extent to which it has been subjected to peer review and publication, the extent to

which a technique is subject to standards controlling the technique’s operation, the known or

potential rate of error, and the degree of acceptance with the relevant scientific community.”

Restivo v. Hessemann, 846 F.3d 547, 575 (2d Cir. 2017). The reliability inquiry is “a flexible

one,” Daubert, 509 U.S. at 594, and the factors to be considered “depend[] upon the particular

circumstances of the particular case at issue,” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.

137, 150 (1999).

           B. Analysis

       After careful review, the Court will preclude Mr. Morrissey’s opinion that Plaintiff did

not take reasonable care to maintain heat. Although Defendant is correct that expert testimony

that embraces an ultimate issue is not categorically prohibited, see Fed. R. Evid. 704(a), the

testimony must be specialized in nature and useful to the trier of fact. Here, the jury will be

asked to decide whether Plaintiff’s loss is covered by the Policy, which turns on whether

reasonable care was used to maintain heat. The Policy itself does not define “reasonable care,”

and thus the term must be given its plain and ordinary meaning. See Selective Ins. Co. of Am. v.

Cty. of Rensselaer, 26 N.Y.3d 649, 655–56 (2016). Ultimately, members of a jury in upstate

New York are familiar with heating their homes in wintertime, and they can evaluate the totality

of the evidence in deciding whether Plaintiff used reasonable care to maintain heat.

       Accordingly, Plaintiff’s motion to preclude Mr. Morrissey’s opinion on this issue is

granted. See Fiataruolo v. United States, 8 F.3d 930, 941 (2d Cir. 1993) (recognizing that courts

should guard against “the admission of opinions which would merely tell the jury what result to




                                                 12
    Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 13 of 18




reach”) (quoting advisory committee notes to Fed. R. Evid. 704); Zollinger v. Owens-Brockway

Glass Container, Inc., 233 F. Supp. 2d 349, 354 (N.D.N.Y. 2002) (“Plaintiffs are correct that

expert testimony is not needed on the ultimate issue of whether Hopkins operated his forklift in a

safe and prudent manner. The trier of fact is perfectly capable of evaluating the totality of the

evidence in this regard . . . and determining whether Mr. Hopkins was operating the forklift in a

safe and prudent manner.”).

       The Court will permit Mr. Morrissey to testify that reasonable heat maintenance within a

residential building requires a minimum average interior temperature of 50 degrees Fahrenheit.

This is Mr. Morrissey’s opinion and thus does not “reinterpret” the Policy. He will have to

explain how this specific temperature relates to the potential freezing of pipes. Further, any

potential confusion can be cured by a limiting instruction. And Plaintiff can cross-examine Mr.

Morrissey to challenge his opinion. See Amorgianos v. Natl. R.R. Passenger Corp., 303 F.3d

256, 267 (2d Cir. 2002) (recognizing “that our adversary system provides the necessary tools for

challenging reliable, albeit debatable, expert testimony”).

       As to Mr. LeComte, Defendant argues that he is not qualified to give expert testimony on

the cause of the pipe burst, pointing out that he has limited experience with water loss claims,

especially compared to Mr. Morrissey. (Dkt. No. 48-10, p. 16). However, Mr. LeComte is a

licensed professional engineer with decades of experience in building systems. (Dkt. No. 49-25,

p. 3). Mr. LeComte states that he is personally familiar with the construction in the relevant

neighborhood and “well acquainted with the differences between a pipe failure due to freezing

and a pipe failure due to a break.” (Id.). The fact that Mr. LeComte does not specialize in water

loss claims is hardly dispositive. The requirement for an expert witness is that he must have

superior knowledge, education, experience, or skill with regard to the subject matter of the




                                                13
     Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 14 of 18




proffered testimony. Fed. R. Evid. 702. In light of Mr. LeComte’s qualifications, it is clear that

he possesses the requisite knowledge to support his expert opinion. Defendant’s arguments as to

Mr. LeComte’s qualifications do not support precluding his opinions entirely, but rather go to

the weight a factfinder might give them. See McCullock v. H.B. Fuller Co., 61 F.3d 1038, 1043

(2d Cir. 1995) (“Fuller’s quibble with Woolley’s academic training in fume dispersal and air

quality studies, and his other alleged shortcomings (lack of knowledge regarding the chemical

constituents of the fumes or the glue vapor’s concentration level), were properly explored on

cross-examination and went to his testimony’s weight and credibility—not its admissibility.”);

Hilaire v. DeWalt Indus. Tool Co., 54 F. Supp. 3d 223, 236 (E.D.N.Y. 2014) (“Thus, a witness’

lack of particular knowledge, education, or experience may go to the weight, not the

admissibility, of the testimony.”).

       Next, Defendant argues that Mr. LeComte’s testimony, particularly his opinion that the

subject pipe did not burst due to freezing, should be precluded as unreliable and speculative.

(Dkt. No. 48-10, p. 18). However, the Court finds that Mr. LeComte’s testimony is sufficiently

reliable because it is supported by first-hand inspection, computer modeling, and decades of

experience in building systems. (See Dkt. No. 48-7; Dkt. No. 52-1). Having carefully reviewed

Mr. LeComte’s qualifications, reports, opinions, and deposition testimony, the Court finds that

his opinions are non-speculative and contain sufficient indicia of reliability. Defendant’s

arguments to the contrary are better suited for cross-examination. Thus, Defendant’s motion to

preclude Mr. LeComte is denied.




                                                14
      Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 15 of 18




IV.     MOTION FOR SUMMARY JUDGMENT

        A.     Standard of Review

        Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only if

all the submissions taken together “show that there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

(1986). The moving party bears the initial burden of demonstrating “the absence of a genuine

issue of material fact.” Celotex, 477 U.S. at 323. A fact is “material” if it “might affect the

outcome of the suit under the governing law,” and is genuinely in dispute “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S.

at 248; see also Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005) (citing

Anderson). The movant may meet this burden by showing that the nonmoving party has

“fail[ed] to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Celotex, 477 U.S. at

322; see also Selevan v. N.Y. Thruway Auth., 711 F.3d 253, 256 (2d Cir. 2013) (summary

judgment appropriate where the non-moving party fails to “come forth with evidence sufficient

to permit a reasonable juror to return a verdict in his or her favor on an essential element of a

claim” (internal quotation marks omitted)).

        If the moving party meets this burden, the nonmoving party must “set out specific facts

showing a genuine issue for trial.” Anderson, 477 U.S. at 248, 250; see also Celotex, 477 U.S. at

323–24; Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). “When ruling on a summary

judgment motion, the district court must construe the facts in the light most favorable to the non-

moving party and must resolve all ambiguities and draw all reasonable inferences against the




                                                 15
     Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 16 of 18




movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003). Still, the

nonmoving party “must do more than simply show that there is some metaphysical doubt as to

the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986),

and cannot rely on “mere speculation or conjecture as to the true nature of the facts to overcome

a motion for summary judgment,” Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d Cir. 1986)

(quoting Quarles v. Gen. Motors Corp., 758 F.2d 839, 840 (2d Cir. 1985)). Furthermore,

“[m]ere conclusory allegations or denials . . . cannot by themselves create a genuine issue of

material fact where none would otherwise exist.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir.

2010) (quoting Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995)).

            B. Analysis

        Defendant seeks summary judgment on Plaintiff’s claims based on the Policy’s exclusion

for freezing of plumbing due to lack of heat. (Dkt. No. 49-1, p. 9). Defendant contends that the

undisputed facts show that the water lines of the Home were not properly drained, and the heat

was not properly maintained to prevent freezing, which caused the pipe to freeze and burst.

(Id.). Plaintiff opposes Defendant’s motion and contends that there are triable issues of fact,

including whether reasonable care was used to maintain heat and whether the pipe burst due to

freezing or some other cause. (Dkt. No. 52-2, pp. 11–16).

        The Court finds that conflicting evidence in the record precludes summary judgment.

First, although there is evidence from utility bills that suggest reasonable heat was not

maintained at the Home during January 2018, neither person checking on the Home during that

period noticed any issue with the heat.3 (See Dkt. No. 49-24, p. 18; Dkt. No. 49-21, pp. 9–10).



3
  It should also be noted that the National Grid utility bill for the period between December 23, 2017 and
January 24, 2018 shows a substantial increase in electrical usage, which could possibly include heating
the Home on the date of the Loss on January 11, 2018. (Dkt. No. 49-8, pp. 51–54).


                                                    16
     Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 17 of 18




Second, although Mr. Morrissey concluded that the pipe in the Home burst due to lack of heat

and freezing, Plaintiff’s expert Mr. LeComte reached the opposite conclusion. As discussed

above, Mr. LeComte’s opinion is not subject to exclusion, and therefore creates an issue of fact

as to causation. In sum, viewing the facts in the light most favorable to Plaintiff, a reasonable

jury could find that Plaintiff’s loss was covered because the subject pipe did not freeze due to

lack of reasonable heat. Therefore, Defendant’s motion for summary judgment must be denied.4

See Monell v. Scooter Store, Ltd., 895 F. Supp. 2d 398, 412 (N.D.N.Y. 2012) (noting that

“conflicting expert testimony . . . creates questions of fact and credibility determinations to be

answered by the jury”); Billitier v. Merrimack Mut. Fire Ins. Co., 777 F. Supp. 2d 488, 491

(W.D.N.Y. 2011) (“Here, I find that summary judgment would be inappropriate, because

resolution of whether Billitier used ‘reasonable care’ under the circumstances presented and

within the meaning of the Policy exclusion does depend on triable issues of fact. It would be

inappropriate for the Court, on this record, to rule as a matter of law that plaintiff failed to

exercise reasonable care to maintain heat at the Property.”).

V.      CONCLUSION

        For these reasons, it is hereby

        ORDERED that Defendant’s motion for summary judgment (Dkt. No. 49) is DENIED;

and it is further

        ORDERED that Plaintiff’s motion to preclude certain opinions of Defendant’s expert

(Dkt. No. 44) is GRANTED in part and DENIED in part, as set forth above; and it is further



4
  The parties also dispute whether the Home was vacant or unoccupied at the time of the Loss in this
case. (Dkt. No. 52-2, p. 16; Dkt. No. 53, p. 5). The Court agrees with Defendant that the undisputed
facts show that no residents were living in the Home in January 2018. However, this finding is not
dispositive because the Policy still provided coverage assuming that Plaintiff used reasonable care to
maintain heat in the Home. (Dkt. No. 49-12, pp. 2–3).


                                                  17
   Case 5:18-cv-01002-NAM-TWD Document 55 Filed 07/01/20 Page 18 of 18




     ORDERED that Defendant’s motion to preclude Plaintiff’s expert (Dkt. No. 48) is

DENIED.

     IT IS SO ORDERED.

     Dated: July 1, 2020
            Syracuse, New York




                                          18
